Citation Nr: 0738946	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  02-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an effective date earlier than August 31, 
2001, for the award of a total disability rating based on 
individual unemployability (TDIU) for compensation purposes.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active service from January 1970 to August 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the RO.  

In a January 2003 decision, the Board denied the claim for an 
effective date earlier than August 31, 2001, for the award of 
TDIU.  

The veteran appealed the January 2003 decision of the Board 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In a July 2003 Joint Motion to the Court, the parties 
requested that the January 2003 decision be vacated and that 
matter be remanded for the Board to address fully whether the 
duty to notify had been satisfied, pursuant to 38 U.S.C.A. 
§ 5103(a).  The parties also asked that the matter be 
remanded for the Board to provide an adequate statement of 
the reasons and bases for its decision and to fully assist 
the veteran with his claim.  

In a July 2003 Order, the Court granted the Joint Motion, and 
the case was thereafter returned to the Board.  

In January 2004, the Board remanded this matter for 
additional development and adjudication.  


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO denied the 
veteran's claim for a TDIU rating; the next month the veteran 
was sent notice of the adverse determination and of his 
appellate rights; the veteran did not initiate an appeal, and 
the decision became final.  

2.  On August 31, 2001, the RO received a new request for a 
TDIU rating.  

3.  In a March 2002 rating decision, the RO assigned a TDIU 
rating , effective on August 31, 2001.  

4.  In the year prior to August 31, 2001, the service-
connected conditions alone are not shown to have precluded 
the veteran from performing all forms of substantially 
gainful employment consistent with educational and 
occupational background.  



CONCLUSION OF LAW

An effective date earlier than August 31, 2001, the date of 
claim, for the award of a TDIU rating is not assignable.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 
3.340, 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).  

The VA's duties to notify and assist contained in VCAA, 
however, are not applicable to cases such as this one in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  


II.  Earlier effective date.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim. 38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  

The award of an increased rating should normally be effective 
either on the date of receipt of the claim or on some date in 
the preceding year if it was ascertainable that the disorder 
had increased in severity during that time. See also 
VAOGCPREC 12-98.  

A claim for a TDIU rating is considered one for an increased 
rating and is subject to the same rule.  Wood v. Derwinski, 1 
Vet. App. 367, 369 (1991).  

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable." See Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).  

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997).  

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after 
the claim is filed, the date that the increase 
is shown to have occurred (date entitlement 
arose) (38 C.F.R. § 3.400(o)(1));  

(2) if an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred (factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));  

(3) if an increase in disability precedes the 
claim by more than a year, the date that the 
claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).  

Here, the Board notes that, when a veteran indicates to VA 
that his service connected disabilities have made him 
unemployable, this is to be considered a claim for TDIU. See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 (July 6, 2001).  

In this case, the veteran's TDIU rating is currently 
effective on August 31, 2001.  This is the date that the 
veteran submitted his claim for increased compensation after 
the claim was previously denied in July 1995.  

A careful review of the veteran's claims file reveals no 
filing or submission between July 1995 and August 2001 that 
could be construed as in informal claim for a TDIU rating.  

Thus, the question becomes whether the evidence showed a TDIU 
rating was warranted in the year prior to August 31, 2001. 
See Harper, supra.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.  

In reaching such a determination, the central inquiry is 
whether the service-connected disabilities alone are of 
sufficient severity to produce unemployability. Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  

Prior to August 31, 2001, the veteran was service connected 
for the PO residuals of a duodenal ulcer with antrectomy, 
vagotomy, billroth II with reflux gastritis, hiatal hernia 
and esophagus, evaluated as 60 percent disabling; and for 
external hemorrhoids, evaluated as noncompensably disabling.  
The veteran's combined evaluation was 60 percent.  38 C.F.R. 
§ 4.25.  The veteran therefore met the schedular criteria 
listed in 4.16(a).  

If the medical evidence in the year prior to August 31, 2001 
reveals that the service-connected disabilities precluded the 
veteran from performing a substantially gainful occupation, 
an effective date as of such showing would be warranted.  

The medical evidence in the year prior to August 31, 2001, 
consists of VA records.  These included a report of a VA 
examination that was performed in April 2001.  Unfortunately, 
none of these records address the veteran's employability or 
indicate that the service-connected disabilities render him 
unable to follow a substantially gainful occupation.  

The first submitted opinion of such a nature was dated in 
January 2002 and stated that the veteran could not hold a 
full time job because of his service-connected ulcer 
condition.  

The veteran in this regard asserts that he has been found 
totally disabled by the Social Security Administration (SSA) 
since November 1990 and has been found by the West Virginia 
Bureau of Employment Programs to be entitled to a permanent 
total disability award as of December 1988.  He argues this 
should result in total disability benefits being assigned as 
of December 1988 or November 1990 from VA as well.  

In this regard, however, the Board notes that decisions of 
the Social Security Administration regarding unemployability, 
while relevant, are not controlling with respect to VA 
determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

The adjudication of VA and Social Security claims is based on 
different law and regulations.  In addition, the evidence in 
the claims file reveals that the determinations of the Social 
Security Administration and the West Virginia Bureau of 
Employment programs were based for the most part on 
disability findings not due to service-connected disability, 
but from other nonservice-connected disorders, to include a 
significant back problem.  

For VA purposes, only service-connected disability may be 
considered in assigning a TDIU rating.  Finally, these 
decisions and the medical evidence underlying the Social 
Security Administration and West Virginia determinations are 
dated prior to the year before the date the veteran filed his 
claim in August 2001.  This places them outside the one year 
period authorized by the regulations for the award of an 
effective date earlier than the date of the veteran's claim.  

Based on the foregoing, the Board must deny claim for an 
earlier effective date for the TDIU rating in this case.  The 
Board finds no competent evidence within the year prior to 
August 31, 2001 that factually established that the service-
connected disabilities alone precluded the veteran from 
engaging all forms of substantially gainful employment 
consistent with work and educational background.  

Thus, absent competent evidence establishing entitlement 
during this earlier one year period, an earlier effective 
date prior to August 31, 2001, for the award of a TDIU rating 
must be denied by operation of law.  



ORDER

An effective date earlier than August 31, 2001 for the award 
of a TDIU rating is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


